Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 1 of 12




                      Exhibit A
      Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 2 of 12




             DECLARATION OF CHRISTINE HERDMAN, PH.D.
I, Christine Herdman, declare and say:

   1. I am employed as a Chemist in the Drug and Chemical Evaluation Section,

      Diversion Control Division at the Drug Enforcement Administration and

      have held this position since 2019.

   2. My educational background includes a bachelor’s degree in chemistry from

      Saint Mary’s College in Notre Dame, Indiana, a Ph.D. degree in organic

      chemistry from Baylor University in Waco, Texas, and one and a half years

      postdoctoral experience at the National Institutes of Health – National

      Institute of Drug Abuse. I have authored or co-authored 6 peer-reviewed

      scientific publications and 1 U.S. patent.

   3. My primary duties include collecting and evaluating scientific information to

      support scheduling actions for drugs of abuse and chemical controls for drug

      precursors under the Controlled Substances Act (CSA). I interpret,

      summarize and distribute scientific information to public health and law

      enforcement agencies. I also analyze chemical structures to determine

      whether they are listed or defined as controlled substances under the CSA. I

      also provide scientific interpretations of the CSA to support enforcement

      actions and determine the control status of chemical substances.

   4. I have analyzed the chemical structures of hundreds of substances to

      determine whether they are listed or defined as controlled substances under

      the CSA.



Declaration of Christine Herdman, Ph.D.                                         Page 1
Chemist
      Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 3 of 12




   5. U-47700 is a Schedule I opiate permanently controlled at Title 21 of the Code

      of Federal Regulations (C.F.R.) § 1308.11(b)(89). Prior to being placed on the

      permanent schedules, it was temporarily scheduled at 21 C.F.R. §

      1308.11(h)(18), effective November 14, 2016. See 81 FR 79389. As is made

      clear from the pleadings in this case, prior to being placed on the temporary

      schedules it was supported as a “controlled substance analogue” for purposes

      of 21 U.S.C. § 802(32). See Attachment 1, Rule 16 Disclosure of Dr. Mike Van

      Linn; Attachment 2, Rule 16 Disclosure of Dr. Luli Akinfiresoye; see also, C/A

      No. 7:17-cr-225, ECF No. 157.

   6. AH-7921 is a Schedule I opiate controlled at 21 C.F.R. §1308.11(b)(5),

      effective date May 16, 2016. See 81 FR 22023. AH-7921 was added to

      Schedule I pursuant to the Single Convention on Narcotic Drugs. See id.

   7. Title 21 C.F.R. §1308.11(b) controls the listed opiates as well as their isomers,

      esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the

      existence of such isomers, esters, ethers, and salts is possible within the

      specific chemical designation.

   8. In 21 C.F.R. §1308.11(b) “isomer” is defined as the optical isomer as further

      defined in 21 C.F.R. §1300.01.

   9. Optical isomers are a type of stereoisomer with different optical properties.

      These compounds have the same types atoms, the same number of atoms, are

      connected in the same order, and contain the same types bonds between

      atoms. However, the atoms differ in their arrangement in space.



Declaration of Christine Herdman, Ph.D.                                         Page 2
Chemist
      Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 4 of 12




   10. AH-7921 and U-47700 differ in the order their atoms are connected.

   11. Because the atoms of AH-7921 and U-47700 are connected in different orders,

      U-47700 is not an optical isomer of AH-7921. Thus, for purposes of 21 C.F.R.

      § 1308.11(b) and the Controlled Substances Act, U-47700 is not an isomer of

      AH-7921.

I certify under penalty of perjury that the foregoing statements are true and correct

to the best of my knowledge and belief.      CHRISTINE             Digitally signed by CHRISTINE
                                                                   HERDMAN
Dated: August 11, 2021
                                             HERDMAN               Date: 2021.08.12 17:51:36 -04'00'
                                             __________________________
                                             Christine Herdman, Ph.D.
                                             Chemist
                                             Drug and Chemical Evaluation Section
                                             Diversion Control Division
                                             Drug Enforcement Administration




Declaration of Christine Herdman, Ph.D.                                           Page 3
Chemist
Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 5 of 12




                   Attachment 1
       Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 6 of 12




                      Rule 16 Summary of Expert Opinion and Bases
Report date: March 3, 2020

Prepared by: Michael L. Van Linn, Ph.D

Substance at issue: 3,4-dichloro-N-[2-(dimethylamino)cyclohexyl]-N-methylbenzamide

Alternate name: U-47700

Opinion: Based on a review of current scientific literature and chemistry information, U-47700
is substantially similar in chemical structure to 3,4-dichloro-N-[(1-
dimethylamino)cyclohexylmethyl]benzamide (AH-7921), a Schedule I substance under the
Controlled Substances Act (CSA).

Bases and Reasons:

1. The figures below depict the chemical structure of benzamide. The figure on the left is a
    representation with every carbon (C) and hydrogen (H) atom shown for illustrative purposes. The
    figure on the right is a frequently used representation of chemical structures in textbooks and the
    scientific literature, and is scientifically acceptable shorthand to depict carbon and hydrogen atoms.
    The substitutional positions discussed in this summary are also labeled on this figure.




2. Both U-47700 and AH-7921 are substituted benzamides.
3. The benzamide structure of U-47700 and AH-7921 is substituted at the 3- and 4-positions of the
    phenyl ring and the amide nitrogen (N) atom in both substances.
4. The chemical structure for each substance is shown below.




                     U-47700                                        AH-7921




Expert Report of Michael L. Van Linn, Ph.D
Drug Science Specialist
Drug Enforcement Administration                                                                           1
       Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 7 of 12




5. Both U-47700 and AH-7921 are substituted with chlorine atoms at the 3- and 4-positions of the
   benzamide phenyl ring.
6. Both U-47700 and AH-7921 are substituted at the benzamide nitrogen atom with a cyclic alkyl group
   containing an N,N-dimethylamine group.
        a. The cyclic alkyl group in U-47700 is known as a 2-(dimethylamino)cyclohexyl group.
        b. The cyclic alkyl group in AH-7921 is known as a 1-(dimethylamino)cyclohexyl methyl group.
7. The benzamide nitrogen atom in U-47700 is further substituted with a methyl group.
8. The benzamide nitrogen atom in AH-7921 is not further substituted.
9. In comparing the chemical structures for U-47700 and AH-7921, as depicted in #4, the difference in
   the chemical structure is minor given that it consists of only a rearrangement of the substitution at
   the amide nitrogen atom. Therefore, U-47700 is substantially similar in chemical structure to AH-
   7921, a Schedule I substance under the CSA.




Expert Report of Michael L. Van Linn, Ph.D
Drug Science Specialist
Drug Enforcement Administration                                                                            2
Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 8 of 12




                   Attachment 2
       Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 9 of 12




                       Rule 16 Summary of Expert Opinion and Bases

Report date: January 29, 2019

Prepared by: Luli Akinfiresoye, Ph.D.

Substance at issue: 3,4-dichloro-N-[2-(dimethylamino)cyclohexyl]-N-methylbenzamide

Alternate name(s): U-47700

Opinion: U-47700 has a depressant effect on the central nervous system that is substantially
similar to the depressant effects on the central nervous system of AH-7921, ( 3,4-dichloro-N-[(1-
(dimethylamino)cyclohexylmethyl]benzamide), a CSA schedule I synthetic opioid substance.

Bases and Reasons:

1. Both U-47700 and AH-7921 are synthetic opioids with N-substituted benzamides in their
   core structure.
2. In vitro studies showed that U-47700, similar to AH-7921, binds to the µ-opioid receptors
   (DEA-VA, 2016; Tyers, 1980).
3. Data from in vitro functional studies demonstrate that similar to other opioid analgesics (e.g.
   morphine), U-47700 act as agonist at the µ-opioid receptors (DEA-VA, 2016).
4. U-47700 exhibits in vivo pharmacological effects that are similar to those of morphine
   (Cheney et al., 1985; Szmuszkovicz, 1982). It has been reported that AH-7921 and other
   synthetic opioids, produce analgesic effects in laboratory animals, similar to morphine
   (Hayes and Tyers 1983; Brittain et al., 1973).
           a. Similarly, U-47700 has also been shown to produce analgesic effects in rodents
               (Cheney et al., 1985).
           b. In another study conducted by Szmuszkovicz (1982), the analgesic effects of U-
               47700 were observed by several anti-nociceptive tests (tail flick test, tail pinch
               test and hydrochloric acid induced writhing test).
           c. In addition, U-47700, similar to the behavioral hallmark of morphine, induced
               Straub tail and arched back in animals (Cheney et al., 1985).
5. A drug discrimination study is a behavioral study that provides information on the subjective
   effects of a substance. The drug discrimination study is widely used to determine whether or
   not a new test drug or substance is pharmacologically similar to a known drug of abuse.
      Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 10 of 12




           a. In a drug discrimination study, U-47700 fully substituted for morphine in
              morphine-trained rats (FDA-NTCR, 2018).
6. There are numerous reports of non-fatal and fatal intoxication cases involving U-47700 in
   scientific literature (Elliot et al., 2016; McIntyre et al., 2016; Mohr et al., 2016; Coopman et
   al., 2016; Jones et al., 2016; Concheiro et al., 2018). Similar findings were also reported in
   human subjects following ingestion of AH-7921 (Concheiro et al., 2018).
7. Currently, there is no accepted medical use of U-47700 in the United States.
8. As of November 14, 2016, U-47700 is controlled as a Schedule I substance under the
   Controlled Substances Act (CSA)


Conclusion
       Based on the above mentioned pharmacological data, U-47700 has substantial
       pharmacological similarities to AH-7921, a CSA schedule I substance. U-47700 has a
       depressant effect on the central nervous system that is substantially similar to the
       depressant effects on the central nervous system of the schedule I synthetic opioid
       substance, AH-7921.
     Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 11 of 12




References

   1. Brittain RT, Kellett DN, Neat ML, Stables R (1973). Anti-nociceptive effects in N-
       substituted cyclohexylmethylbenzamides. Br J Pharmacol. 49:158-159.
   2. Cheney BV, Szmuszkovicz J, Lahti RA, Zichi D (1985). Factors Affecting Binding of
       trans-N-[2-(Methylamino)cyclohexyl]benzamides at the Primary Morphine Receptor.
       Journal of Medicinal Chemistry, 28: 1853-1864.
   3. Coopman V, Blanckaert P, Van Parys G, Van Calenbergh S (2016). A case of acute
       intoxication due to combined use of fentanyl and 3,4-dichloro-N-[2-
       (dimethylamino)cyclohexyl]-N-methylbenzamide (U-47700). Forensic Sci Int, 266: 68-
       72.
   4. Concheiro M, Chesser R, Pardi J, Cooper G (2018). Postmortem Toxicology of New
       Synthetic Opioids. Front Pharmacol. 26;9:1210.
   5. Domanski K, Kleinschmidt KC, Schulte JM, Fleming S, Frazee C, Menedez A, Tavakoli
       K (2016). Two cases of intoxication with new synthetic opioid, U-47700, Clinical
       Toxicology (Phila); 55: 46-50.
   6. Drug Enforcement Administration–Veterans Affairs (DEA-VA) Interagency Agreement
       (2016). trans-3,4-Dichloro-N-[2-(dimethylamino)cyclohexyl]-N-methyl-benzamide.
       Binding and Functional Activity at Delta, Kappa and Mu Opioid Receptors. In Vitro
       Receptor and Transporter Assays for Abuse Liability Testing for the DEA by the VA.
   7. Drug Enforcement Administration– Food and Drug Administration- National Center for
       Toxicological Research-(DEA-FDA-NTCR) Interagency Agreement (2018). Evaluation
       of morphine-like discriminative stimulus effects in rats. 224-16-0505R (unpublished
       data).
   8. Elliott SP, Brandt SD, Smith C (2016). The first reported fatality associated with the
       synthetic opioid 3,4-dichloro-N-[2-(dimenthylamino)cyclohexyl]-N-methylbenzamide
       (U-47700) and implications for forensic analysis. Drug Testing and Analysis, 8:875-879.
   9. Hayes AG, Tyers MB (1983). Determination of receptors that mediate opiate side effects
       in the mouse. Br J Pharmacol. 79:731-736.
   10. Jones MJ, Hernandez BS, Janis GC, Stellpflug (2016). A case of U-47700 overdose with
       laboratory confirmation and metabolite identification. Clinical Toxicology (Phila); 55:
       55-59.
   11. McIntyre IM, Gary RD, Joseph S, Stabley R (2016). A fatality related to the synthetic
       opioid U-47700: Postmortem concentration distribution. J. Anal Tox, 1-3.
   12. Mohr ALA, Friscia M, Papsun D, Kacinko SL, Buzby D, Logan BK (2016). Analysis of
       Novel Synthetic Opioids U-47700, U-50488 and Furanyl Fentanyl by LC-MS/MS in
       Postmortem Casework. Journal of Analytical Toxicol; 9: 709-717.
   13. Szmuszkovicz J, VonVolgtlander PF (1982). Benzeneacetamide Amines: Structurally
       Novel Non-mu Opioids. Journal of Medicinal Chemistry, 25: 1125–1126.
   14.
Case 7:17-cr-00225-NSR Document 201-1 Filed 08/13/21 Page 12 of 12
